¶47 (concurring in part and dissenting in part) — I agree with the majority’s conclusion that the Department of Labor and Industries’ (Department) interpretation of its own regulations is entitled to deference and that the truck drivers in this case were workers upon a public works project. I also agree with the majority’s conclusion that the respondents, Silverstreak, Inc., T-Max Construction, Stowe Construction, Gary McCann Trucking, and Buckley Recycling (hereinafter Suppliers), are not entitled to attorney fees. However, I would hold that the Suppliers are not entitled to relief under the doctrine of equitable estoppel. As a result, I would reverse the Court of *894Appeals and hold that the truck drivers are entitled to prevailing wages.
Fairhurst, J.
*894¶48 Equitable estoppel requires that an admission, statement, or act has been detrimentally relied on by another party. Campbell v. Dep’t of Soc. & Health Servs., 150 Wn.2d 881, 902, 83 P.3d 999 (2004) (citing Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 19, 43 P.3d 4 (2002)). “Equitable estoppel against the government is not favored.” Campbell, 150 Wn.2d at 902 (citing Campbell & Gwinn, 146 Wn.2d at 20; Kramarevcky v. Dep’t of Soc. & Health Servs., 122 Wn.2d 738, 743, 863 P.2d 535 (1993)). To establish equitable estoppel against the government, the party seeking relief must prove the following elements by clear, cogent, and convincing evidence: (1) an admission, act, or statement that is inconsistent with a later claim; (2) reasonable reliance on that admission, act, or statement; and (3) that an injury would result if the first party is permitted to repudiate or contradict the earlier admission, act, or statement. Campbell, 150 Wn.2d at 902 (citing Campbell & Gwinn, 146 Wn.2d at 20). Additionally, “[t]he doctrine may not be asserted against the government unless it is necessary to prevent a manifest injustice and it must not impair the exercise of government functions.” Id. at 902-03.
¶49 The Suppliers have failed to prove by clear, cogent, and convincing evidence that the Department’s current position that the truck drivers are entitled to prevailing wages is inconsistent with a previous representation the Department made to the Suppliers. The 1992 memorandum that the Suppliers allegedly relied on was not tailored to the specific facts of this case. The record indicates that Keith Benson of City Transfer of Kent, Inc., who is not a party to this case, contacted Jim Christenson at the Department and asked for “clarification” and “what the Department’s position! ] was.” Administrative R. (AR) at 3330. The record does not reflect that Benson presented Christenson with any or all of the relevant facts about the type of work the truck drivers would perform or specifically inquired *895about whether an employer must pay prevailing wages to workers who dump fill in strategic locations directly on a public works project in coordination with other workers who spread the fill.
¶50 The 1992 memorandum that Benson received in response to his inquiry does not even refer to end-dump truck drivers. Rather, the 1992 memorandum is merely a general memorandum stating that “[d]elivery of materials using a method in which the truck does not roll while the material is placed, or rolls only enough distance to allow the materials to exit the truck, does not include incorporation of the materials into the job site.” Suppl. AR at 3395.
f 51 Furthermore, considering the general nature of the 1992 memorandum, the Suppliers’ reliance on that memorandum was not reasonable. The memorandum was not a rule or regulation. At most, it was an interpretive statement, which does “not implement or enforce the law” and “serve [s] only to aid and explain the agency’s interpretation of the law.” Wash. Educ. Ass’n v. Pub. Disclosure Comm’n, 150 Wn.2d 612, 619, 80 P.3d 608 (2003). Thus, it was not unreasonable for the Department’s interpretation of the law to evolve as it was presented with new factual scenarios, such as occurred in this case.
¶52 Finally, the Suppliers have failed to prove that they will be subject to a “manifest injustice” if required to pay the truck drivers’ prevailing wages. The Department did not distribute the 1992 memorandum to the Suppliers, nor did it tell the Suppliers to rely on the positions contained in the memorandum when making their bids. The majority is incorrect when it says the Department was “expressly holding out the memorandum as its position on whether the method of delivery employed in this case would entitle the end-dump truck drivers to prevailing wages.” Majority at 888. The Department gave no position.
¶53 The Suppliers applied their own interpretation to the 1992 memorandum in order to determine whether the truck drivers were entitled to prevailing wages. The Suppliers did not ask the Department for an interpretation of *896the prevailing wage laws, nor did they ask for a declaratory order as allowed under RCW 34.05.240 regarding the application of prevailing wages to their work on the third runway project.
¶54 As the administrative law judge noted in his conclusion of law, “[t]his informal, informational contact between a member of the public and an agency representative is insufficient to create a duty of the Department to specifically advise the respondents regarding its interpretation of the activities occurring in connection with the Third Runway Project.” AR at 3337. Therefore, the Suppliers have failed to prove by clear, cogent, and convincing evidence that the Department made an admission, act, or statement to them on which they reasonably relied. As a result, the Suppliers’ reliance on a 1992 memorandum provided to them by a third party that did not apply to the specific work the truck drivers were to perform was not reasonable, and they are not entitled to equitable relief in this case.
¶55 Further, the Suppliers’ equitable estoppel claim does “impair the exercise of government functions” because it prevents the Department from securing prevailing wages on behalf of the employees who were entitled to those wages under the law. See RCW 39.12.065.
¶56 The truck drivers in this case were workers upon a public works project who participated in the incorporation of fill material into the third runway embankment. If the Suppliers relied on a 1992 memorandum from the Department in making their bid on the third runway project, such reliance was not reasonable. As a result, I would not grant the Suppliers relief under the doctrine of equitable estop-pel. Accordingly, I would reverse the Court of Appeals and hold that the truck drivers are entitled to prevailing wages.
Owens, J., concurs with Fairhurst, J.